PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bahar et al.
Application No. 15/918,945
Filed: 12 Mar 2018
For: ELECTROCHEMICAL OXYGEN PUMPS UTILIZING AN ANION CONDUCTING POLYMER
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 7, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, September 6, 2019, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on December 7, 2019.  A Notice of Abandonment was mailed March 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 1794 for appropriate action in the normal course of business on the reply received August 16, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



Jamice T BrantleyParalegal Specialist, Office of Petitions


Cc: Alex Hobson
       33459 Marina Bay Circle
       Millsboro, DE 19966